DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-12 of U.S. Patent No. 10,850,627. Although the claims at issue are not identical, they are not patentably distinct from each other.

17/021561
10,850,627
1. An electric vehicle (EV) charging system, comprising: a controller comprising a central processing unit and implemented on a single printed circuit board, the printed circuit board having a lower voltage side that powers the central processing unit (CPU), the printed circuit board also 5having a higher voltage side that receives an alternating current (AC) charging current delivered over a 


2. The EV charging system of Claim 1, wherein the charging current is 5directed to the output connections in round-robin fashion one at a time in the sequence from one to N then back to one when multiple EVs are concurrently connected to the output connections.


3. The EV charging system of Claim 1, wherein the charging current is 10directed to the first one of the output connections until a programmed length of a first interval of time expires, and wherein further the charging current is then stopped, restarted, and directed to the 




wherein the charging current is directed to the output connections in round-robin fashion one at a time in the sequence from one to N then back to one when multiple EVs are concurrently connected to the output connections, 



wherein the charging current is directed to the first one of the output connections until a programmed length of a first interval of time expires, and wherein further the charging current is then stopped, restarted, and directed to the 

3. The EV charging system of claim 1, wherein the controller is further operable for determining, before the charging current is provided to an output connection, whether there is an electrical load coupled to the output connection, wherein the charging current is not directed to the output connection if there is not an electrical load coupled to the output connection.
5. The EV charging system of Claim 1, wherein the controller is further operable for determining whether an EV coupled to the output connection 52 CYSW-0001-28C01 USCONFIDENTIAL requires charging, wherein the charging current is not provided to the output connection if the EV does not require charging.
4. The EV charging system of claim 1, wherein the controller is further operable for determining whether an EV coupled to the output connection requires charging, wherein the charging current is not provided to the output connection if the EV does not require charging.
6. The EV charging system of Claim 1, wherein the controller is further 5operable for determining, before a charging current is provided to an output connection, whether the output connection is already drawing a current, and for indicating a fault condition when the output connection is drawing a current before the charging current is provided.
5. The EV charging system of claim 1, wherein the controller is further operable for determining, before a charging current is provided to an output connection, whether the output connection is already drawing a current, and for indicating a fault condition when the output connection is drawing a current before the charging current is provided.
7. The EV charging system of Claim 1, wherein the output connections comprise an output connection operable for delivering a charging current to a first head and a second head, wherein the charging current delivered through the output connection is split between the first and second heads if the first and second heads are concurrently connected to EVs.  

6. The EV charging system of claim 1, wherein the output connections comprise an output connection operable for delivering a charging current to a first head and a second head, wherein the charging current delivered through the output connection is split between the first and second heads if the first and second heads are concurrently connected to EVs.
8. The EV charging system of Claim 1, further comprising a plurality of charging stations coupled between the output connections and the controller, wherein each of the charging stations is couplable to a head of the plurality of heads.
7. The EV charging system of claim 1, further comprising a plurality of charging stations coupled between the output connections and the controller, wherein 

8. The EV charging system of claim 1, further comprising a charging station, wherein the output connections are coupled to the charging station through the controller.
10. A controller for an electric vehicle (EV) charging system, the controller comprising: a processor, wherein the controller is implemented on a single printed 5circuit board having a lower voltage side that powers the processor, wherein the printed circuit board also has a higher voltage side that receives an alternating current (AC) charging current delivered over a dedicated circuit from an AC power supply, wherein the processor receives power from a lower voltage power supply that is separate from the AC power supply and that is not powered by the 10AC power supply, and wherein a voltage from the lower voltage power supply is less than a voltage from the AC power supply; and a plurality of channels coupled to the processor, wherein each of the channels is couplable to at least one head of a plurality of heads that are concurrently connectable to EVs, and wherein the channels are numbered in 15sequence from one to N, where N is an integer; wherein the controller directs the AC charging current from the higher voltage side of the printed circuit board to only one of the channels at a time if multiple EVs are concurrently connected to the heads, wherein a charging current is provided to a first one of the channels, the charging current to the first 20one of the channels is then turned off, and a charging current is then provided to a second one of the channels in accordance with a charging procedure.  



12. The controller of Claim 10, wherein the controller is operable for providing the charging current to the first one of the channels until a programmed length of a first interval of time, for turning off the charging current to the first one of the channels when the first interval of time expires, and for then providing the 10charging current to the second one of the channels until a programmed length of a second interval of time expires, in accordance with the charging procedure.







for providing the charging current to the first one of the channels until a programmed length of a first interval of time, for turning off the charging current to the first one of the channels when the first interval of time expires, and for then providing the charging current to the second one of the channels until a programmed length of a second interval of time expires, in accordance with the charging procedure.

10. The controller of claim 9, wherein each channel of the channels is coupled to a respective output connection, and wherein each channel comprises a sensor selected from the group consisting of: a voltage sensor and a current sensor.
14. The controller of Claim 13, wherein the controller is operable for detecting an electrical load coupled to a channel before a charging current is 20provided to the channel, wherein the charging current is not provided to the channel if there is not an electrical load coupled to the channel.
11. The controller of claim 10, operable for detecting an electrical load coupled to a channel before a charging current is provided to the channel, wherein the charging current is not provided to the channel if there is not an electrical load coupled to the channel.
15. The controller of Claim 13, wherein the controller is operable for detecting a charge signature for an EV coupled to a channel before a charging current is provided to the channel, wherein the charging current is not provided to the channel if the charge signature indicates that the EV is fully charged.
12. The controller of claim 10, operable for detecting a charge signature for an EV coupled to a channel before a charging current is provided to the channel, wherein the charging current is not provided to the channel if the charge signature indicates that the EV is fully charged.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Caffy (2013/0314037).
Claim 16: Caffy teaches an electric vehicle (EV) charging station, comprising: 2 an input operable for receiving a voltage from an electric power supply (115) 3 over a dedicated circuit (125) (Par.26); 4 a plurality of output cables (180) coupled to the input (Par.27); and 5 a plurality of heads connectable concurrently to a plurality of EVs (200), each of 6 the output cables (180) coupled to at least one head of the plurality of heads, wherein 7 the plurality of heads are configured to connect to EVs (200) and are operable for 8 delivering charging currents to EVs (200) connected to the heads (Par.30); 9 wherein the charging station is operable for providing a charging current to 10 only one of the output cables at a time if multiple EVs are concurrently connected 11 to the charging station via the heads, wherein the charging current is provided to 12 a first one of the 
Claim 17: Caffy teaches the limitations of claim 16 as disclosed above. Caffy teaches operable for providing the 2 charging current to the first one of the output cables for a first interval of time, 3 turning off the charging current to the first one of the output cables when the first 56CYSW-0001-01 U00USCONFIDENTIALinterval of time expires, and then providing the charging current to the second 5 one of the output cables for a second interval of time (Par.37).
Claim 19: Caffy teaches the limitations of claim 16 as disclosed above. Caffy teaches operable for detecting an electrical load coupled to an output cable before a charging current is provided to the output cable, wherein the charging current is not provided to the output cable if there is not an electrical load coupled to the output cable (Pars.49-50).  
Claim 20: Caffy teaches the limitations of claim 16 as disclosed above. Caffy teaches 15operable for detecting a charge signature for an EV coupled to an output cable before a charging current is provided to the output cable, wherein the charging current is not provided to the output cable if the charge signature indicates that the EV is fully charged (Pars.46-47).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) as applied to claim 16 above, and further in view of Hobbs (2004/0169489).
Claim 18: Caffy teaches the limitations of claim 16 as disclosed above. Caffy teaches the charging current is 2 directed to the first one of the output connections and stopped when a threshold is reached, and wherein further 4 the charging current is then directed to the second one of the output connections 5 and restarted (Par.51).
Caffy does not explicitly teach the charging current is provided until the charging current drops 3 to a threshold.
Hobbs teaches providing a charging current to a vehicle (150) until the charging current drops to a threshold (Par.109) (Fig.3, 337).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Hobbs in the device of Caffy to have had given the battery a deeper charge and maximized the amount of charge provided (Par.110). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Caffy (2013/0314037) as applied to claim 16 above, and further in view of Nor et al. (5,594,318).
Claim 21: Caffy teaches the limitations of claim 16 as disclosed above. Caffy does not explicitly teach wherein the output cables comprise an output cable operable for delivering a charging current to a first head and a second head, wherein the charging current delivered through the57CYSW-0001-28C01 USCONFIDENTIAL output cable is split between the first and second heads if the first and second heads are connected to respective EVs at the same time.
Nor teaches output connections 2 comprise an output connection operable for delivering a charging current to a first 3 head (127) and a second head (127), wherein the charging current delivered through the 4 output connection is split between the first and second heads if the first and 5 second heads are concurrently connected to respective EVs (Car#1 and Car#2) at the same time (Col.5, Lines 36-39) (Fig.3).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Nor in the device of Caffy to have had either sequentially or simultaneously charged the electric vehicles based on the maximum amount of power available and the vehicles charge requirements (Col.5, Lines 33-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Farkas et al. (2014/0062402) discloses an electric vehicle .

Lo et al. (2012/0235646) discloses selection of vehicles in a round-robin schedule and sequentially charging each vehicle before reinitiating the cycle (Par.31).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262. The examiner can normally be reached M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859                                                                                                                                                                                                        
/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 26, 2022